Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00542-CR

                                          Lee ANDERSON,
                                              Appellant

                                                  v.
                                             The STATE
                                         The STATE of Texas,
                                               Appellee

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2015W0196
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 16, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH